RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 11/24/2020 have been received. In the response filed on 11/24/2020, no claims were amended.  
Applicant’s claim amendments and remarks filed on 12/10/2020 have been received. In the response filed on 12/10/2020, claims 1, 3-5, 25, 36, and 38-40 were amended.  
Claims 1, 3-7, 25-32, and 34-40 are pending. Claims 2, 8-24, and 33 are canceled. Claims 1, 3-7, 25-32, and 34-40 are rejected. 

Applicant-initiated Interview
In the response filed on 11/24/2020, applicant responded to the substance of the 4/28/2020 interview.

Domestic Benefit
The present application is a national stage entry of PCT/US16/20947 (filed on 3/4/2016). Application PCT/US16/20947 claims domestic benefit to provisional application 62/129074 (filed on 3/6/2015). Provisional application no. 62/129074 (filed on 3/6/2015) fails to provide support for the presently claimed invention. The effective filing date of the pending claims is the filing date of PCT/US16/20947.

In order to be entitled to the benefit of the prior-filed application, the earlier application must disclose the claimed invention of the later-filed application in the manner provided by 35 U.S.C. 112(a) except for the best mode requirement. MPEP 211. 
The disclosure of the prior-filed application, Application No. 62/129074 (filed on 3/6/2015), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Application ‘074 fails to disclose at least the following claim limitations:
the lipid comprises or consists of cottonseed oil; 
the hay component is 98% or less by weight of the treated hay component; and 
the lipid component is 2% by weight of the treated hay component. 
Since Application ‘074 fails to provide support for the presently claimed subject matter, the present claims are not entitle to benefit of the earlier filed application. As such, the effective filing date of the present claims is the filing date of PCT/US16/20947, i.e., 3/4/2016.

Withdrawn Rejections
The rejections, made of record in the office action mailed on 9/25/2020, that are not repeated have been withdrawn due to applicant’s amendment filed on 12/10/2020.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:


Claims 1, 3-7, 25-32, and 34-40 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Alternative Expressions
The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. MPEP 2111.03.
Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. One acceptable form of alternative expression, which is commonly referred to as a Markush group, recites members as being “selected from the group consisting of A, B and C.” It is improper to use the term “comprising” instead of “consisting of.” MPEP 2173.05(h). 
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. MPEP 2173.05(h).
Claim 1 is indefinite because it is not clear what other alternatives are intended to be encompassed by the claim. Claim 1 recites an open list of alternatives. Claim 1 recites “a hay component comprising loose hay, hay stacks, hay bales, or combinations thereof” (emphasis added). The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements. The conjunction “or” indicates the list is a list of alternatives. Therefore, the claim recites an open list of alternatives. As such, it is not clear what other alternatives (i.e., alternatives in addition 
Claim 3 is indefinite because it is not clear what other alternatives are intended to be encompassed by the claim. Claim 3 recites an open list of alternatives. Claim 3 recites “the hay component includes grass, legumes, pasture forbs, oats, barley, wheat, or combinations thereof” (emphasis added). The term “includes” is synonymous with “comprising”. The transitional term “includes” is open-ended and does not exclude additional, unrecited elements. The conjunction “or” indicates the list is a list of alternatives. As such, claim 3 recites an open list of alternatives. Therefore, it is not clear what other alternatives (i.e., alternatives in addition to grass, legumes, pasture forbs, oats, barley, wheat, or combinations thereof) are intended to be encompassed by the claim.
Claim 4 is indefinite because it is not clear what other alternatives are intended to be encompassed by the claim. Claim 4 recites an open list of alternatives. Claim 4 recites “the grass includes ryegrass, timothy, brome, fescue, Bermuda, orchard grass, or combinations thereof (emphasis added). The term “includes” is synonymous with “comprising”. The transitional term “includes” is open-ended and does not exclude additional, unrecited elements. The conjunction “or” indicates the list is a list of alternatives. As such, claim 4 recites an open list of alternatives. Therefore, it is not clear what other alternatives (i.e., alternatives in addition to ryegrass, timothy, brome, fescue, Bermuda, orchard grass, or combinations thereof) are intended to be encompassed by the claim.
Claim 5 is indefinite because it is not clear what other alternatives are intended to be encompassed by the claim. Claim 5 recites an open list of alternatives. Claim 5 recites “the legumes include alfalfa, clover, or combinations thereof” (emphasis added). The term “includes” is synonymous with “comprising”. The transitional term “includes” is open-ended and does not exclude additional, unrecited elements. The conjunction “or” indicates the list is a list of alternatives. As such, claim 5 recites an open list of alternatives.  Therefore, it is not clear what other alternatives (i.e., alternatives in addition to alfalfa, clover, or combinations thereof) are intended to be encompassed by the claim.
comprising loose hay, hay stacks, hay bales, or combinations thereof” (emphasis added). The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements. The conjunction “or” indicates the list is a list of alternatives. As such, claim 25 recites an open list of alternatives. Therefore, it is not clear what other alternatives (i.e., alternatives in addition to loose hay, hay stacks, hay bales, or combinations thereof) are intended to be encompassed by the claim.
Claim 39 is indefinite because it is not clear what other alternatives are intended to be encompassed by the claim. Claim 39 recites an open list of alternatives. Claim 39 recites “the composition further comprises cobalt sulfate, copper sulfate, ferrous sulfate, ferrous oxide, iodines, manganese sulfate, potassium iodate, selenium and its compounds, sulphur, zinc oxide, zinc sulfate, or combinations thereof” (emphasis added). The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements. The conjunction “or” indicates the list is a list of alternatives. As such, claim 39 recites an open list of alternatives. Therefore, it is not clear what other alternatives (i.e., alternatives in addition to cobalt sulfate, copper sulfate, ferrous sulfate, ferrous oxide, iodines, manganese sulfate, potassium iodate, selenium and its compounds, sulphur, zinc oxide, zinc sulfate, or combinations thereof) are intended to be encompassed by the claim.
Claim 40 is indefinite because it is not clear what other alternatives are intended to be encompassed by the claim. Claim 40 recites an open list of alternatives. Claim 40 recites “the composition further comprises drugs, medicaments, insecticides, enzymes, antimicrobials, probiotics, or combinations thereof” (emphasis added). The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements. The conjunction “or” indicates the list is a list of alternatives. As such, claim 40 recites an open list of alternatives. Therefore, it is not clear what other alternatives (i.e., alternatives in addition to drugs, medicaments, insecticides, enzymes, antimicrobials, probiotics, or combinations thereof) are intended to be encompassed by the claim.

Other 35 USC 112(b) Issues
Claim 1 is indefinite because the meaning of the phrase “wherein the weight of the livestock is increased more on average than livestock fed without treated hay” is not clear. It is not clear whether the phrase is a recitation of a property flowing from feeding livestock with treated hay or whether the phrase requires feeding a set of livestock treated hay, feeding a set of livestock untreated hay, measuring the difference in weight gain of both sets of livestock, computing the average weight gain of both sets of livestock, and comparing the average weight gain of both sets of livestock.  
Claim 1 is indefinite because it is not clear what the negative limitation (and free of straw) modifies. Claim 1 recites “the hay component is 98% or less by weight of the treated hay component and free of straw” (emphasis added). It is not clear whether the hay component is free of straw or whether the treated hay component is free of straw. 
Claim 4 recites the limitation "the grass" in line 1. Claim 4 depends from claim 1. Neither claim establishes the presence of grass. There is insufficient antecedent basis for "the grass" in the claim.
Claim 25 is indefinite because it is not clear what the negative limitation (and free of straw) modifies. Claim 25 recites “a hay component comprising loose hay, hay stacks, hay bales, or combinations thereof and free of straw” (emphasis added). It is not clear whether the hay component is free of straw or whether the hay component is free of straw only when the “combination thereof” (i.e., the hay component in all the forms of loose hay, hay stacks, and hay bales) is present in the hay component. 
Claim 25 is indefinite because the meaning of the phrase “feeding the lipid treated hay feed product to a livestock animal to increase the weight of the animal more than an animal fed untreated hay” is not clear. It is not clear whether the phrase is a recitation of a property flowing from feeding livestock with treated hay or whether the phrase requires feeding a livestock treated hay, feeding the livestock untreated hay, measuring the difference in weight gain of both of the livestock for each feeding, and comparing the weight gain of the livestock from each different feeding.  
Claim 25 is indefinite because the meaning of the phrase “feeding the lipid treated hay feed product to a livestock animal to increase the weight of the animal more than an animal fed untreated hay” is not clear. It is not clear whether the same animal is 
Claim 25 is indefinite because the meaning of the phrase “feeding the lipid treated hay feed product to a livestock animal to increase the weight of the animal more than an animal fed untreated hay” is not clear. It is not clear whether the phrase requires feeding an animal treated hay and feeding an animal untreated hay. 
Claim 34 is indefinite because it is not clear whether all of cattle, horses, goats, and sheep must be fed the lipid treated hay feed product or whether one animal selected from the groups consisting of cattle, horses, goats, and sheep is fed the lipid treated hay feed product. Claim 34 depends from claim 25. Claim 25 indicates feeding one animal (feeding the lipid treated hay feed product to a livestock animal). Claim 34 recites the livestock animal includes cattle, horses, goats, and sheep. As such, it is not clear whether claim 34 requires feeding one animal or at least 4 different kinds of animals (cattle, horses, goats, and sheep). 

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Examiner’s Comment
Claims 26-32 and 34-40 depend from claim 25. Claim 25 recites 2% lipid and 98% or less hay. As discussed above, the specification fails to support the recitation of 98% or less of hay.  
Should the applicant amend claim 25 to recite 2% lipid and 98% hay, claims 26-32 and 34-40 will be rejected under 35 USC 112(a) for lack of enablement and/or 35 USC 112(d) for failing to further the claim(s) from which they depend. 
A product comprising 98% hay and 2% lipid comprises 100% ingredients. Claims 26-32 and 34-40 require additional ingredients. A composition cannot have more than 100%. As such, adding additional ingredients (as required in claims 26-32 and 34-40) would violate the mathematical fact that a given composition cannot comprise more than 100%. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 25, 27-30, and 34-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cox, US 6126985 A, in view of Burr et al., US 2017/0202243 A1; as evidenced by Lyons et al., US 2010/0248320 A1; and as evidenced by Middleton et al., US 20130178450 A1.
Regarding claim 1: Cox discloses a method for improving the nutritional value of hay (col. 1, ln. 5-7) comprising providing a hay component comprising a hay bale (col. 3, ln. 58-59) treating the hay component with a composition comprising a lipid component (fat, col. 3, ln. 53), prior to feeding the livestock to form a treated hay component (see e.g., col. 11, ln. 49-60, disclosing treatment before livestock is fed they hay). Cox discloses feeding livestock with treated hay (consumed immediately upon arrival in the pasture, col. 11, ln. 59-60).
Cox does not disclose the fat is cottonseed oil. 
Burr is drawn to feeding animals fiber materials (abstract). Burr discloses the fiber material may be hay (para 0042). Burr discloses the composition includes a fat (para 0035). Burr discloses the fat may be from cottonseed oil (para 0035). Burr discloses the fat provides nutrients (para 0035). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat hay with a fat, as taught in Cox, wherein the fat is cottonseed oil, as taught in Burr, to obtain a method for improving the nutritional value of hay wherein the hay is treated with cottonseed oil. One of ordinary skill in the art at the time the invention was filed would have been motivated to use cottonseed oil to provides nutrients (para 0035). 
Preamble phrase “for . . . increasing the weight of livestock” and “increasing the weight of the livestock by feeding the treated hay component to the livestock, wherein the weight of the livestock is increased more on average than livestock fed without treated hay” (claim 1, ln. 7-9). 
Cox discloses the treatment improves the hay’s nutritional content and renders it more palatable to ruminants (col. 1, ln. 5-7). Cox discloses feeding livestock with treated hay (consumed immediately upon arrival in the pasture, col. 11, ln. 59-60). Burr discloses the fat provides nutrients (para 0035).
Cox and Burr does not express state the treatment and feeding increases the weight of the livestock and the weight of the livestock is increased more on average than livestock fed without treated hay. However, one having ordinary skill in the art at the time the invention was filed would expect the properties would naturally flow from the teaching of the prior art because the treatment improves the hay’s nutritional content (Cox, col. 1, ln. 5-7), renders it more palatable to ruminants (Cox, col. 1, ln. 5-7), and provides nutrients (Burr, para 0035). 
Negative limitation that the hay component is free of straw (claim 1, ln. 10-11)
It would have been obvious to one of ordinary skill in the art at the time of invention to select hay components that are not straw because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Neither one of Cox, nor Burr require the presence of straw in the hay. As such, the prior art suggests it within the level of ordinary skill in the art to select hay ingredients that are not straw. 
Concentration of hay and lipid (claim 1, ln. 10-11)
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by 
Cox discloses the treatment improves the hay’s nutritional content and renders it more palatable to ruminants (col. 1, ln. 5-7). Burr discloses the composition includes 0.2 wt % to 15 wt % fat (para 0035).
In the language of MPEP 2144.05 II, the concentration of lipid and hay represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
Cox discloses the treatment improves the hay’s nutritional content and renders it more palatable to ruminants (col. 1, ln. 5-7). Burr discloses the composition includes 0.2 wt % to 15 wt % fat (para 0035).
In the language of In re Levin, the concentration of lipid and hay represents the nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.

No. 1) combination of alternative limitations (rejecting claims 3, 5, and 7)
Regarding claims 3 and 5: Cox discloses the hay is grass, legumes (alfalfa and clover), and the like (col. 3, ln. 18-20). 
Regarding claims 3 and 7: Cox discloses the hay may be components other than oat, barley, and wheat plant (e.g., grass, legumes (alfalfa and clover), and the like, col. 3, ln. 18-20). 
Claim 7 depends from claims 1 and 3. Claim 3 is in the form of Markush group. Claim 7 represents a further limitation of the alternative elements of claim 3. In the present case, Cox discloses the hay may be components other than oat, barley, and wheat plant. As such, it is not required that meet the further limitation of the non-selected alternative limitations via subsequent dependent claims.
No. 2) combination of alternative limitations (rejecting claims 3-6)
Regarding claims 3-6: Cox discloses the hay is grass, legumes (alfalfa and clover), and the like (col. 3, ln. 18-20).
Cox does not disclose the hay is oat hay, barley hay, wheat hay, ryegrass hay, or fescue hay. 
Burr discloses hay may be selected from comprises grass, oat hay, barley hay, wheat hay, ryegrass hay, fescue hay, or any combination thereof (para 0042). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the types of hay, as taught in Cox, with hay that is grass, oat hay, barley hay, wheat hay, ryegrass hay, fescue hay, or any combination thereof, as taught in Burr, to obtain a method for improving the nutritional value of hay wherein the hay is grass, oat hay, barley hay, wheat hay, ryegrass hay, fescue hay, alfalfa hay, or any combination thereof. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of improves hay wherein the hay is grass, oat hay, barley hay, wheat hay, ryegrass hay, fescue hay, alfalfa hay, or any combination thereof. The rationale to support a conclusion that the claim would have been obvious is that the substitution of 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to select hay components that are grass, oat hay, barley hay, wheat hay, ryegrass hay, fescue hay, or any combination thereof because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding claims 3, 5, and 6: Burr discloses the hay may be components other than legumes (e.g., grass, oat hay, barley hay, wheat hay, ryegrass hay, fescue hay, para 0042). It would have been obvious to one of ordinary skill in the art at the time of invention to select hay components other than legumes (e.g., grass, oat hay, barley hay, wheat hay, ryegrass hay, fescue hay, para 0042) because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Claim 6 depends from claims 1, 3, and 5. Claims 3 and 5 are in the form of Markush groups. Claim 6 represents a further limitation of the alternative elements of claims 3 and 5. In the present case, Burr discloses the hay may be components other than legumes (e.g., grass, oat hay, barley hay, wheat hay, ryegrass hay, fescue hay, para 0042). As such, it is not required that meet the further limitation of the non-selected alternative limitations via subsequent dependent claims.
No. 3) combination of alternative limitations (rejecting claims 3 and 7)
Regarding claims 3 and 7: Cox discloses the hay is grass, legumes (alfalfa and clover), and the like (col. 3, ln. 18-20).
Claim 7 depends from claims 1 and 3. Claim 3 is in the form of Markush group. Claim 7 represents a further limitation of the alternative elements of claim 3. In the present case, discloses the hay may be components other than oat, barley, and wheat plant (e.g., grass, alfalfa, and clover, Cox, col. 3, ln. 18-20). As such, it is not required that meet the further limitation of the non-selected alternative limitations via subsequent dependent claims.
Regarding claim 25: Cox discloses a method for making a lipid treated hay feed product (composition comprising fat, col. 3, ln. 53, is injected into hay, col. 3, ln. 58-59). 
Cox does not disclose the fat is cottonseed oil. 
Burr is drawn to feeding animals fiber materials (abstract). Burr discloses the fiber material may be hay (para 0042). Burr discloses the composition includes a fat (para 0035). Burr discloses the fat may be from cottonseed oil (para 0035). Burr discloses the fat provides nutrients (para 0035). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat hay with a fat, as taught in Cox, wherein the fat is cottonseed oil, as taught in Burr, to obtain a method for making a lipid treated hay feed product wherein the hay is treated with cottonseed oil. One of ordinary skill in the art at the time the invention was filed would have been motivated to use cottonseed oil to provides nutrients (para 0035). 
Preamble phrase “for . . . increasing the weight of livestock animal” and “to increase the weight of the animal more than an animal fed untreated hay” (claim 25, ln. 9-11). 
Cox discloses the treatment improves the hay’s nutritional content and renders it more palatable to ruminants (col. 1, ln. 5-7). Cox discloses feeding livestock with treated hay (consumed immediately upon arrival in the pasture, col. 11, ln. 59-60). Burr discloses the fat provides nutrients (para 0035). 
Cox and Burr does not express state the treatment and feeding increases the weight of the livestock and the weight of the livestock is increased more than livestock fed without treated hay. However, one having ordinary skill in the art at the time the invention was filed would expect the properties would naturally flow from the teaching of the prior art because the treatment improves the hay’s nutritional content (Cox, col. 1, ln. 5-7), renders it more palatable to ruminants (Cox, col. 1, ln. 5-7), and provides nutrients (Burr, para 0035). 
Negative limitation that the hay component is free of straw (claim 25, ln. 3-4)

Concentration of hay and lipid (claim 25, ln. 6-8)
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Cox discloses the treatment improves the hay’s nutritional content and renders it more palatable to ruminants (col. 1, ln. 5-7). Burr discloses the composition includes 0.2 wt % to 15 wt % fat (para 0035).
In the language of MPEP 2144.05 II, the concentration of lipid and hay represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly 
Cox discloses the treatment improves the hay’s nutritional content and renders it more palatable to ruminants (col. 1, ln. 5-7). Burr discloses the composition includes 0.2 wt % to 15 wt % fat (para 0035).
In the language of In re Levin, the concentration of lipid and hay represents the nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claim 27: Claim 27 depends from claim 25. Claim 25 is in the form of a Markush group (loose hay, hay stacks, hay bales, or combinations thereof). 
Claim 27 represents a further limitation of the alternative elements of claim 25 (spraying during stacking). In the present case, Cox discloses hay bales. As such, it is not required that Cox meet the further limitation of the non-selected alternative limitations via subsequent dependent claims.
Regarding claim 28: Cox discloses applying the lipid to individual bales (“this composition into a bale of hay”, col. 3, ln. 58-59). 
Regarding claim 29: Claim 29 depends from claim 25. Claim 25 is in the form of a Markush group (loose hay, hay stacks, hay bales, or combinations thereof). 
Claim 29 represents a further limitation of the alternative elements of claim 25 (spraying loose hay). In the present case, Cox discloses hay bales. As such, it is not required that Cox meet the further limitation of the non-selected alternative limitations via subsequent dependent claims.
Regarding claim 30: Cox discloses injecting the lipid into individual bales (“this composition into a bale of hay”, col. 3, ln. 58-59). Cox discloses injecting with a sparge pipe inserted into hay bales (shaft is provided with a plurality of holes, col. 3, ln. 61-63). 

Regarding claims 35 and 36: Cox discloses vitamin A (col. 3, ln. 56). 
Regarding claim 37: Cox discloses gelatin (col. 3, ln. 54). As evidenced by Lyons et al., US 2010/0248320 A1, gelatin is a nitrogen source, para 0016). 
Regarding claim 38: Cox discloses gelatin (col. 3, ln. 54). As evidenced by Lyons et al., US 2010/0248320 A1, gelatin is a nitrogen source, para 0016). Gelatin is not ammonia, ammonium polyphosphate, oilseed meals, synthetic amino acid, or urea. Therefore, Cox is not excluded from the negative alternative limitation. 
Regarding claim 39: Cox does not disclose iodine, selenium, or sulphur. 
Burr discloses adding minerals to provide some or all nutrients required by an animal (para 0041). Burr discloses minerals may include iodine, selenium, or sulfur (para 0042). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat hay, as taught in Cox, wherein the treatment includes adding minerals that may be iodine, selenium, or sulfur, as taught in Burr, to obtain a method for making a lipid treated hay feed product wherein the hay is treated with iodine, selenium, or sulfur. One of ordinary skill in the art at the time the invention was filed would have been motivated to treat hay with iodine, selenium, or sulfur to provide nutrients to the animal (Burr, para 0042). 
Regarding claim 40: Cox discloses vitamin D (col. 3, ln. 57). As evidenced by Middleton et al., US 20130178450 A1, vitamin D is a medicament (para 0044). 

Claims 1, 3-7, 25, 26, 29, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gombos et al., US 2002/0068118 A1; in view of Burr et al., US 2017/0202243 A1.
Regarding claim 1: Gombos discloses a method for improving the nutritional value of hay (para 0014). Gombos discloses providing a hay component comprising loose hay that is formed into bales (para 0038). Gombos discloses treating the hay by adding fortifying agents (para 0037). Gombos discloses feeding livestock with the treated hay (para 0034). 
Gombos does not disclose treating with cottonseed oil. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to treat hay, as taught in Gombos, with a fat that is cottonseed oil, as taught in Burr, to obtain a method for making a lipid treated hay feed product wherein the hay is treated with cottonseed oil. One of ordinary skill in the art at the time the invention was filed would have been motivated to use cottonseed oil to provides nutrients (para 0035). 
Preamble phrase “for . . . increasing the weight of livestock animal” and “to increase the weight of the animal more than an animal fed untreated hay” (claim 25, ln. 9-11). 
Gombos discloses the hay is palatable to cows and horses (para 0012). Gombos discloses the process produces hay that has increased palatability and digestibility (para 0014). Gombos discloses feeding livestock with the treated hay (para 0034). Burr discloses the fat provides nutrients (para 0035). 
Gombos and Burr does not express state the treatment and feeding increases the weight of the livestock and the weight of the livestock is increased more than livestock fed without treated hay. However, one having ordinary skill in the art at the time the invention was filed would expect the properties would naturally flow from the teaching of the prior art because the treatment improves the hay’s digestibility and palatability (Gombos, para 0014) and provides nutrients (Burr, para 0035). 
Negative limitation that the hay component is free of straw (claim 25, ln. 3-4)
Gombos discloses hay may be grasses, straw, and other fodder that can be formed into a bale (para 0029). Gombos discloses the term hay includes Bermuda, Sudan, oat hay, alfalfa, Bermuda straw, Kline grass, rye, fescue, timothy, orchard hay, orchard straw, bent grass, blue grass, rice straw, corn, haylage and silage (para 0029). 
It would have been obvious to one of ordinary skill in the art at the time of invention to select hay components that are not straw because it has been held that the selection of a known material on the basis of its suitability for the intended use as a 
Concentration of hay and lipid (claim 25, ln. 6-8)
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.
Burr discloses the composition includes 0.2 wt % to 15 wt % fat (para 0035).
In the language of MPEP 2144.05 II, the concentration of lipid and hay represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 
Burr discloses the composition includes 0.2 wt % to 15 wt % fat (para 0035).
In the language of In re Levin, the concentration of lipid and hay represents the nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Claims 3-7 recite a plurality of embodiments based upon various combinations of alternative limitations. The following explanations provide reasons why various combinations are prima facie obvious.  
Regarding claims 3, 4, and 5: Gombos discloses hay may be grasses, straw, and other fodder that can be formed into a bale (para 0029). Gombos discloses the term hay includes grasses like Bermuda, Kline grass, rye, fescue, and timothy (para 0029). 
Regarding claims 5-7: Gombos discloses the hay may be components other than alfalfa, clover, oat, barley, and wheat plant (e.g., Bermuda, Kline grass, rye, fescue, and timothy gasses). Claims 5-7 depend from claim 3. Claim 3 is in the form of Markush group. Claims 5-7 represents a further limitation of the alternative elements of claim 3. In the present case, Gombos discloses the hay may be components other than alfalfa, clover, oat, barley, and wheat plant. As such, it is not required that meet the further limitation of the non-selected alternative limitations via subsequent dependent claims.
Regarding claim 25: Gombos discloses a method for improving the nutritional value of hay (para 0014). Gombos discloses providing a hay component comprising loose hay that is formed into bales (para 0038). Gombos discloses treating the hay by adding fortifying agents (para 0037). Gombos discloses feeding livestock with the treated hay (para 0034). 
Gombos does not disclose treating with cottonseed oil. 
Burr is drawn to feeding animals fiber materials (abstract). Burr discloses the fiber material may be hay (para 0042). Burr discloses the composition includes a fat (para 0035). Burr discloses the fat may be from cottonseed oil (para 0035). Burr discloses the fat provides nutrients (para 0035). 

Preamble phrase “for . . . increasing the weight of livestock animal” and “to increase the weight of the animal more than an animal fed untreated hay” (claim 25, ln. 9-11). 
Gombos discloses the hay is palatable to cows and horses (para 0012). Gombos discloses the process produces hay that has increased palatability and digestibility (para 0014). Gombos discloses feeding livestock with the treated hay (para 0034). Burr discloses the fat provides nutrients (para 0035). 
Gombos and Burr does not express state the treatment and feeding increases the weight of the livestock and the weight of the livestock is increased more than livestock fed without treated hay. However, one having ordinary skill in the art at the time the invention was filed would expect the properties would naturally flow from the teaching of the prior art because the treatment improves the hay’s digestibility and palatability (Gombos, para 0014) and provides nutrients (Burr, para 0035). 
Negative limitation that the hay component is free of straw (claim 25, ln. 3-4)
Gombos discloses hay may be grasses, straw, and other fodder that can be formed into a bale (para 0029). Gombos discloses the term hay includes Bermuda, Sudan, oat hay, alfalfa, Bermuda straw, Kline grass, rye, fescue, timothy, orchard hay, orchard straw, bent grass, blue grass, rice straw, corn, haylage and silage (para 0029). 
It would have been obvious to one of ordinary skill in the art at the time of invention to select hay components that are not straw because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Neither one of Gombos, nor Burr require the presence of straw in the hay. As such, the prior art suggests it within the level of ordinary skill in the art to select hay ingredients that are not straw. 
Concentration of hay and lipid (claim 25, ln. 6-8)

Burr discloses the composition includes 0.2 wt % to 15 wt % fat (para 0035).
In the language of MPEP 2144.05 II, the concentration of lipid and hay represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  
Burr discloses the composition includes 0.2 wt % to 15 wt % fat (para 0035).

Regarding claim 26: Gombos disclose spraying the hay (para 0013, 0037) while forming a bale (para 0038).
Regarding claim 27: Claim 27 depends from claim 25. Claim 25 is in the form of a Markush group (loose hay, hay stacks, hay bales, or combinations thereof). 
Claim 27 represents a further limitation of the alternative elements of claim 25 (spraying during stacking). In the present case, Gombos discloses hay bales. As such, it is not required that Gombos meet the further limitation of the non-selected alternative limitations via subsequent dependent claims.
Regarding claim 29: Gombos disclose spraying (para 0013, 0037) loose hay (para 0038).
Regarding claim 34: Gombos discloses cattle (cows) and horses (para 0012).

Claims 31 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over either one of Cox, US 6126985 A, in view of Burr et al., US 2017/0202243 A1; as evidenced by Lyons et al., US 2010/0248320 A1; and as evidenced by Middleton et al., US 20130178450 A1; as applied to claims 1, 3-7, 25, 27-30, and 34-40 above, and in further view of Wilson, US 2003/0210977 A1; OR Gombos et al., US 2002/0068118 A1; in view of Burr et al., US 2017/0202243 A1; as applied to claims 1, 3-7, 25, 26, 29, and 34 above, and in further view of Wilson, US 2003/0210977 A1. 
Cox in view of Burr and Gombos in view of Burr are relied on as above.  Cox disclose injecting hay with oil. Gombos discloses spraying hay. 
Neither Cox in view of Burr, nor Gombos in view of Burr disclose immersing the hay bales in an open container filled with the lipid. 
Wilson discloses devices for moistening, treating, or conditioning bales are known (para 0004). Wilson discloses is it known to inject liquids into hay bales (para 0004), spray hay (para 0004), and pour liquid on hay (para 0004). Wilson discloses treating the hay before it is distributed to livestock feeding areas (para 0003). Wilson 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute either injecting liquid that comprises a lipid that comprises cottonseed oil into hay, as taught in Cox in view of Burr, or spraying liquid that comprises cottonseed oil on hay, as taught in Gombos in view of Burr, with a step of submerging hay in a liquid that comprises cottonseed oil in an open container, as taught in Wilson, to obtain a method of treating hay by submerging hay in a liquid that comprises cottonseed oil. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of treating the hay with a lipid that is cottonseed oil. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Regarding claim 32: Wilson discloses the hay can be rotated (para 0043). 

Response to Arguments
Applicant's arguments filed 12/10/2020 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571) 270-7372.  The examiner can normally be reached on M-F, 9 am-4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached at (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER A MOORE/Primary Examiner, Art Unit 3619